Name: Commission Decision No 2829/86/ECSC of 11 September 1986 concerning exports of semi-finished iron and steel products to the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-13

 Avis juridique important|31986S2829Commission Decision No 2829/86/ECSC of 11 September 1986 concerning exports of semi-finished iron and steel products to the United States of America Official Journal L 262 , 13/09/1986 P. 0019*****COMMISSION DECISION No 2829/86/ECSC of 11 September 1986 concerning exports of semi-finished iron and steel products to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, Whereas the Community has concluded an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products (1), hereinafter referred to as 'the Arrangement'; Whereas the Arrangement provides that exports to the United States of semi-finished iron and steel products, originating in the Community, are limited to a certain level during a fixed period; whereas the Arrangement contains specific provisions for semi-finished iron and steel products exported from the Community before 15 September 1986 but which have not been entered, or withdrawn from a warehouse, for consumption in the United States before 15 September 1986; Whereas the Arrangement stipulates that these products will not be admitted unless they are covered by an ad hoc Community export certificate issued by the Community to exporters who apply therefor before 31 October 1986; Whereas to enable these products to be admitted to the United States as rapidly as possible, it is necessary for the Commission to issue these certificates and transmit them to the American authorities; Whereas it is envisaged that the quantities covered by such ad hoc certificates will be counted against the share of the total export possibilities allocated to the Member State concerned; Whereas it should be stated that this Decision does not apply to Spain and Portugal, in accordance with the terms of Article 11 of the Arrangement of 21 October 1982; Whereas this Decision is an essential complement to the Arrangement, the conclusion of which is necessary in order to attain, in the context of the functioning of the common market for steel, the objectives of the Treaty as set out, in particular, in the second paragraph of Article 2 of the Treaty; whereas the Treaty did not make provision for the case covered by this Decision; Having consulted the Consultative Committee and with the unanimous consent of the Council, HAS ADOPTED THIS DECISION: Article 1 For all semi-finished iron and steel products as defined in Annex I of Decision No 2872/82/ECSC (2), as last amended by Decision No 2827/86/ECSC (3), of Community origin exported from the Community before 15 September 1986 but which have not been entered into the United States of America, nor withdrawn from a warehouse, for consumption before 15 September 1986, the Commission shall issue ad hoc Community export certificates and transmit them to the American authorities, provided that applications are made therefor to the Commission by the Community exporter concerned before 31 October 1986. Article 2 Applications for such ad hoc certificates shall contain the information set out in Article 7 of Decision No 2873/82/ECSC (4), as last amended by Decision No 2828/86/ECSC (5), together with the name and address of the producer of the products and a statement as to whether they are 'slabs' on 'blooms and/or billets.' Article 3 In the event that the quantities covered by these ad hoc certificates lead to an adjustment of the Community's export limits established by the Arrangement, those quantities shall be counted against the share of the total export possibilities allocated to the Member States concerned. Article 4 For the purposes of applying this Decision the term 'Community' shall be taken to mean the Community as constituted on 31 December 1985 and the term 'Member States shall be taken to include neither Spain nor Portugal'. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1986. For the Commission Karl-Heinz NARJES Vice-President (1) See page 28 of this Official Journal. (2) OJ No L 307, 1. 11. 1982, p. 27. (3) See page 12 of this Official Journal. (4) OJ No L 307, 1. 11. 1982, p. 36. (5) See page 16 of this Official Journal.